Citation Nr: 1044114	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  05-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a shell 
fragment wound to the head.

2.  Entitlement to service connection for residuals of a shell 
fragment wound to the back.

3.  Entitlement to a compensable disability rating for residuals 
of a shell fragment wound to the right arm.  

4.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.

In July 2007, the Board remanded these matters to the RO to 
satisfy the duty to notify provisions and for further 
development.  After accomplishing the requested actions to the 
extent possible, the RO continued the denial of each claim (as 
reflected in the January 2010 supplemental statement of the case 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.

In September 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, DC.  A 
transcript of the hearing is of record.

The Board observes that during the appeal the RO granted a 
separate rating in January 2010 for limitation of motion of the 
neck as part of the increased rating claim for residuals of a 
shell fragment wound of the neck.  The RO incorrectly noted in 
the rating decision that this was a full and final determination 
of the issue on appeal, because this issue is part of the 
Veteran's increased rating claim for residuals of a shell 
fragment wound to the neck and not a service connection claim.  
The Board notes residuals of a shell fragment wound may include 
separate ratings for musculoskeletal injuries, muscles injuries, 
neurological disabilities and scarring.   Thus, the Board finds 
that it has jurisdiction over that issue as part of his original 
claim for an increased rating for residuals of a shell fragment 
wound to the neck.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound to the head are due to an 
injury in service.

2.  Residuals of a shell fragment wound to the back are due to an 
injury in service. 

3.  The Veteran's service-connected residuals of a shell fragment 
wound to the right arm are characterized by no appreciable 
scarring and no evidence of muscle damage.  

4.  The Veteran's service-connected residuals of a shell fragment 
wound to the right arm is characterized by limitation of forward 
flexion to 30 degrees with consideration of pain and no evidence 
of additional limitation of motion with repetitive use, no 
evidence of residual muscle injury and no evidence of appreciable 
scarring.


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound to the head were incurred 
during active military service.  38 C.F.R. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

2.  Residuals of a shell fragment wound to the back were incurred 
during active military service.  38 C.F.R. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

3.  The schedular criteria for a compensable disability rating 
for residuals of a shell fragment wound to the right arm are 
denied.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § (2010).

4.  The schedular criteria for a disability rating of 20 percent 
for residuals of a shell fragment wound to the neck are granted.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the issues of entitlement to service connection 
for residuals of a shell fragment wound to the head and back, the 
Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0 and 100 percent "based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other 
grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (holding that VCAA notice need not be veteran 
specific, or refer to the effect of the disability on "daily 
life").

In an October 2008 VCAA letter, the Veteran was provided notice 
regarding what information and evidence is needed to substantiate 
the claims for an increased rating for residuals of shell 
fragment wound to the neck and right arm, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need to 
advise VA of, or submit any further medical evidence relevant to, 
the claims.  Specifically, he was informed that evidence that may 
show an increase in severity might be a statement from his doctor 
containing physical and clinical findings, results from 
laboratory tests or x-rays and the dates of examinations and 
tests.  The Veteran was also informed that he could provide lay 
statements from individuals who are able to describe from their 
own knowledge and personal observations in what manner his 
disabilities have become worse.  The letter also advised the 
Veteran how disability ratings and effective dates are assigned.  

However, the duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of the supplemental 
statement of the case issued in January 2010 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  The Veteran will not be prejudiced by the 
Board proceeding to decide his claims, as the timing error did 
not affect the essential fairness of the adjudication.  Thus, the 
Board finds that the October 2008 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains the Veteran's service treatment records, 
VA treatment records, a VA examination report dated in August 
2009 and a transcript of the September 2010 Board hearing.  

The August 2009 VA examination report reflects that the examiner 
conducted a review of the Veteran's claims file in addition to 
obtaining oral history and an evaluation of the Veteran with 
respect to his service-connected disabilities.  The examiner 
documented the claimed symptoms and the objective symptoms found 
on evaluation of the Veteran.  The examiner reported all scars, 
limitation of motion and affected muscle groups, as applicable.  
Accordingly, the Board concludes that the examination is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).  

As noted in the Introduction, these claims were previously 
remanded in July to satisfy the duty to notify provisions, obtain 
outstanding VA treatment records and to provide a VA examination.  
VA sent the Veteran another VCAA letter dated in October 2008 and 
the Board finds, as discussed in detail above, that this letter 
satisfied VA's duty to notify.  The RO also associated 
outstanding VA treatment records with the claims file.  In 
addition, the record contains an August 2009 VA examination 
report that evaluates the severity of the Veteran's service-
connected disabilities and discusses the information requested in 
the July 2007 remand.  Accordingly, the Board finds that there 
has been substantial compliance with the July 2007 remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Furthermore, the claims file contains the Veteran's statements 
and testimony in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  

II.  Merits of the Claims for Service Connection

The Veteran filed a claim for residuals of a shrapnel wound to 
the head and back.  He asserts that he suffered shrapnel fragment 
wounds to the scalp and back, in addition to the neck and right 
arm.
Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

Regarding the service connection claim for residuals of shrapnel 
wound to the back, the Veteran's separation examination dated in 
April 1971 notes that the Veteran had multiple fragment wounds to 
the neck and right arm.  A U.S. Army Reserve examination dated in 
February 1983 documents evidence of residuals of multiple small 
fragment scars to the right neck, right shoulder, right wrist and 
right elbow.  However, a VA treatment record in February 1987 
shows that X-rays of the back revealed a foreign body over the 
left thoracic apex, indicating that the Veteran had a shell 
fragment imbedded in his back.  

With respect to the Veteran's service connection claim for 
residuals of shrapnel wound to the head, the Veteran's service 
treatment records do not show any complaints of or treatment for 
a shell fragment wound to the head.  The Board observes that the 
service treatment records do not contain any record of treatment 
for shell fragment wound during service and the separation 
examination only noted evidence of multiple fragments wound to 
the neck and right arm.

Although there is no clear medical evidence of residuals of a 
shrapnel wound to the head and back during service, the Board 
notes that the Veteran's DD Form 214 shows that he was awarded 
the purple heart and combat infantry badge for his service in 
Vietnam, which is conclusive evidence that the Veteran engaged in 
combat.  See  VAOPGCPREC 12-99 (October 18, 1999).  Pursuant to 
38 U.S.C.A. § 1154, combat veterans may establish service 
incurrence of an injury through satisfactory lay or other 
evidence which is consistent with the circumstances, conditions 
or hardships of service, even in the absence of official record 
of such incurrence.  See also 38 C.F.R. § 3.304(d).  The Board 
finds that the Veteran's lay testimony is competent and credible 
with respect to incurring shell fragment wounds to the head and 
back and it is consistent the circumstances, conditions and 
hardships of his service in Vietnam.  Furthermore, there is no 
evidence of record that rebuts the Veteran's claims.  Therefore, 
the evidence currently of record fails to rebut the presumption 
of the  in-service incurrence of shell fragment wound to the head 
and back under 38 U.S.C.A. § 1154(b).

Based on the evidence discussed above and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
residuals of shell fragment wound to the head and back are due to 
an injury in service.  Thus, entitlement to service connection 
for residuals of shell fragment wound to the head and back is 
warranted.

III.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the 
veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 
5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect entitlement 
to a higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Residuals of a Shell Fragment Wound to the Right Arm

The Veteran's residuals of a shell fragment wound to the right 
arm is rated under 38 C.F.R. § 4.118, Diagnostic Code 7805, which 
evaluates skin disorders manifested by scars.  The Board notes 
that the applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended in October 2008.  The October 
2008 revisions are applicable to claims for benefits received by 
the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  In this case, the Veteran filed his 
increased rating claim in July 2003.  Therefore, the Board will 
only consider the scheduler criteria for scars in effect between 
August 2002 and October 2008.  Diagnostic Code 7805 provides that 
all other scars are to be rated based on limitation of function 
of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2008).  

During an August 2009 VA examination, the Veteran reported that 
besides neck pain, he did not have any other current complaints 
related to the other shrapnel fragment wounds, including the 
right arm.  The examiner observed that there were no 
abnormalities noted on the right arm and he did not observe any 
appreciable shrapnel fragment wounds or scar.  In addition, the 
examiner documented no evidence of soft tissue or muscle loss.  
There is no other evidence in the record that indicates the 
Veteran currently has any scars of the right arm that limit the 
function of the affected part.  Based on the foregoing, the Board 
finds that the Veteran is not entitled to a compensable rating 
under Diagnostic Code 5003for residuals of a shell fragment wound 
to the right arm.  

The Board has considered whether the Veteran is entitlement to a 
compensable rating under other Diagnostic Codes for scars.  
Diagnostic Code 7802 provides that scars, other than the head, 
face or neck, that are superficial and that do not cause limited 
motion are assigned a 10 percent rating when the area is 144 
square inches (929 square centimeters) or greater.  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2008).  Under Diagnostic Code 7803, 
scars that are superficial and unstable warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Id.  Under Diagnostic 
Code 7804, scars that are superficial and painful on examination 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).  The evidence of record reveals that there is 
appreciable scarring of the Veteran's right arm and there is no 
evidence of soft tissue or muscle loss.  Therefore, the record 
shows that a compensable rating is not warranted under Diagnostic 
Codes 7802-7804.

The Board notes that residuals of shell fragment wound may also 
encompass muscle damage.  However, the August 2009 VA examiner 
evaluated the muscles of the right arm and determined that there 
was no evidence of soft tissue or muscle loss.  Thus, the Board 
finds that the Veteran is not entitled to a separate disability 
rating for muscle damage as a residual of shell fragment wound to 
the right arm. 

The Board has considered whether staged ratings are appropriate.  
The competent medical evidence of record shows that the residuals 
of a shell fragment wound of the right arm have not fluctuated 
materially during the course of this appeal.  As such, a staged 
rating is not warranted.  

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against a compensable evaluation for service-
connected residuals of a shell fragment wound of the right arm 
for the entire appeals period.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected residuals of a shell fragment wound to the 
right arm is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right arm disorder 
with the established criteria found in the rating schedule for a 
skin disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  In 
this case, the evidence does not indicate that the residuals of 
shell fragment wound of the right arm have caused marked 
interference with his employment.  Furthermore, the medical 
record does not show that the Veteran's service-connected right 
arm injury has necessitated frequent periods of hospitalization 
during the appeal period or otherwise rendered impracticable the 
regular schedular standards for rating such disability.  Under 
these circumstances, and in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).

Increased Rating for Residuals of Shell Fragment Wound to the 
Neck

The Board observes that during the appeal period, the RO granted 
a 10 percent disability rating for the Veteran's residuals of a 
shell fragment wound to the neck for limitation of motion of the 
cervical spine under Diagnostic Code 5003-5242.  In the selection 
of code numbers assigned to disabilities, injuries will generally 
be represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With diseases, 
preference is to be given to the number assigned to the disease 
itself; if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The 
hyphenated diagnostic code in this case therefore indicates that 
arthritis under Diagnostic Code 5003 is the service-connected 
disorder and that limitation of motion due to degenerative joint 
disease of the cervical spine under Diagnostic Code 5242 is a 
residual condition.

Under Diagnostic Code 5242, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire cervical 
spine warrants a 30 percent disability rating.

Normal range of motion of the cervical spine is flexion from zero 
to 45 degrees.  Extension from zero to 45 degrees.  Right and 
left lateral flexion from zero to 45 degrees and bilateral 
rotation from zero to 80 degrees.  

During the course of this appeal, the applicable rating criteria 
for spine disorders were amended under changes to the rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a, effective September 26, 2003.  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  All applicable diagnostic criteria 
will be discussed below.  Where a law or regulation changes 
during the pendency of a claim for increased rating, the Board 
should first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule may 
not extinguish any rights or benefits the claimant had prior to 
enactment of the new rule. VAOPGCPREC 07-03, 69 Fed. Reg. 25179 
(2004).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date of 
that change. If the former version is more favorable, VA can 
apply the earlier version of the regulation for the period prior 
to, and from, the effective date of the change. 38 U.S.C.A. § 
5110 (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

With respect to the rating criteria prior to September 26, 2003, 
limitation of motion of the cervical spine is evaluated under 
Diagnostic Code 5290.  Diagnostic Code 5290 provides that slight 
limitation of motion of the cervical spine warrants a 10 percent 
rating, moderate limitation of motion warrants a 20 percent 
disability rating and severe limitation of motion warrants a 30 
percent disability rating.  Additionally, under Diagnostic Code 
5287 (2003), an evaluation of 30 percent was available for 
favorable ankylosis of the cervical spine, and an evaluation of 
40 percent was available for unfavorable ankylosis of the 
cervical spine.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule or Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  It should 
also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Code 5290 is less defined 
than the current criteria, and numerical ranges of motion were 
not provided in the prior rating criteria, guidance can be 
obtained from the amended regulation.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical Association 
Guides to the Evaluation of Permanent Impairment, 2nd ed., 
(1984), which is the last edition of the Guides that measured 
range of motion of the spine using a goniometer.  See 
supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  
In other words, even though pre-2003 regulations did not define 
normal range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating spine 
disabilities under the old criteria.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion 
of movements, including pain on movement.  38 C.F.R. § 4.45.  The 
intent of the schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
misaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board observes that the VA examination report dated in August 
2009 is the only evidence of record that discusses the Veteran's 
range of motion of the cervical spine.  The August 2009 VA 
examination reveals that the Veteran complained of residual right 
neck pain that is not incapacitation.  The examiner noted that 
the Veteran can function and perform his daily activities and it 
does not prevent him from being employed.  He is not receiving 
any treatment and he does not use a brace or support device for 
the neck.  The Veteran did not report weakness, decreased 
endurance, incoordination, instability or flare-ups.  Physical 
evaluation of the neck reveals that the Veteran complains of pain 
to the superior aspect of the right trapezius muscle.  
Examination of the Veteran's range of motion of the cervical 
spine revealed flexion and extension limited to 30 degrees, right 
and left lateral flexion limited to 20 degrees and bilateral 
rotation limited to 40 degrees.  The examiner noted that there 
were no postural abnormalities or fixed deformities.  Musculature 
was symmetrical and there was no evidence of spasms.  There was 
no evidence of pain, weakness, fatigability, decreased endurance, 
incoordiantion or instability noted.  The Veteran did not 
demonstrate pain on repetitive motion.  The examiner did not 
observe any motor or sensory abnormalities and there was no 
evidence of ankylosis.  

The evidence of record shows that the Veteran's forward flexion 
of the cervical spine is limited to 30 degrees.  Under the new 
criteria, a 20 percent disability rating is warranted if there is 
evidence of forward flexion greater than 15 degrees but not 
greater than 30 degrees.  As the evidence shows that the Veteran 
demonstrated forward flexion not greater than 30 degrees, a 20 
percent disability rating is warranted.   

In finding that a 20 percent rating is warranted, the Board 
declines to grant a 30 percent rating under the old and new 
criteria.  In this regard, forward flexion of the cervical spine 
was limited to 30 degrees, not to 15 degrees or less, even with 
consideration of pain and any additional loss on repetitive 
motion.   Furthermore, the examiner determined that the Veteran 
did not have ankylosis of the cervical spine.  With respect to 
the old criteria, the evidence of record does not demonstrate 
that the Veteran's limitation of motion more closely approximates 
severe limitation of motion under Diagnostic Code 5290 (2003).  
The Veteran's forward flexion and extension was limited to 30 
degrees, which is about 60 percent of normal range of motion of 
the cervical spine.  Right and lateral flexion was limited to 20 
degrees, which is about 45 percent of normal range of motion.  
Right and left rotation was limited to 40 degrees, which 
demonstrates that the Veteran's movement is limited to 50 percent 
of normal range of motion.  There was no additional limitation of 
motion on repetitive motion due to pain, weakness, fatigability, 
decreased endurance, incoordination or instability.  The examiner 
noted that the Veteran did not have any postural abnormalities or 
fixed deformities.  There was no evidence of back spasms.  
Furthermore, the limitation of motion did not affect the 
Veteran's employment or his activities of daily living.  Thus, 
the Board finds that the Veteran's neck disorder more closely 
approximates moderate limitation of motion, rather than severe 
limitation of motion.  

The Board has also considered whether the Veteran is entitled to 
a separate rating for his residuals of shell fragment wound of 
the neck for muscle injuries.  The examiner in August 2009 
reveals that the muscle involved is the superior aspect of the 
right trapezious muscle, which would involve muscle group XVIII.   
However, the examiner noted that there was no evidence of muscle 
spasm in the neck, soft tissue loss or muscle loss. Thus, the 
evidence of record reveals that the service-connected residuals 
of shell fragment wound to the neck does not include injury to 
the muscles of the neck.  

In addition, the Board has determined whether the Veteran is 
entitled to a separate rating for any residual scarring as a 
result of the shell fragment wound to the neck. The Veteran's 
service-connected residuals of shell fragment wound to the neck 
was originally evaluated for scarring under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 for skin disorders.  As discussed in the 
section for residuals of shell fragment wound to the right arm, 
the Board will only consider the scheduler criteria for scars in 
effect between August 2002 and October 2008.  Diagnostic Code 
7805 provides that all other scars are to be rated based on 
limitation of function of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  

During an August 2009 VA examination, the Veteran reported that 
the only complaint is of some right neck pain, pointing to the 
superior aspect of the right trapezius muscle, as a residual of 
the shell fragment wound.  The examiner noted that there was no 
appreciable scarring from the shrapnel fragment wounds of the 
neck.  Although there was evidence of limitation of motion of the 
neck, the examiner determined that the Veteran did not have any 
appreciable scarring and he provided the Veteran with a diagnosis 
of residual neck pain and degenerative joint disease of the 
cervical spine.  There is no other evidence in the record that 
indicates the Veteran currently has any scars of the neck that 
limit the function of the affected part.  

In this case, the Veteran is already in receipt of a 20 percent 
disability rating for limitation of motion and there is no 
evidence of record that the Veteran has any residual scarring of 
the neck to include any additional limitation of motion due to 
the scar.  Furthermore, the Board finds that a separate rating 
for limitation of motion due to scarring would result in 
pyramiding, which is not allowed under VA regulations.  See 38 
C.F.R. § 4.14 (2010) (the evaluation of the same disability or 
the same manifestations is to be avoided).    

The Board has considered whether the Veteran is entitlement to a 
separate compensable rating under other Diagnostic Codes for 
scars.  After a review of the record, the Board finds that 
Diagnostic Codes 7800, disfigurement of the head, face or neck 
reveals that a 10 percent rating is wanted for one characteristic 
of disfigurement as described in Note (1).  Under Diagnostic Code 
7803, scars that are superficial and unstable warrant a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  
An unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Id.  Under Diagnostic 
Code 7804, scars that are superficial and painful on examination 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).  The evidence of record reveals that there is no 
appreciable scarring of the Veteran's neck.  Therefore, the 
record shows that a compensable rating is not warranted under 
Diagnostic Codes 7800, 7803, 7804.

The Board has considered whether staged ratings are appropriate. 
The evidence of record shows that the residuals of a shell 
fragment wound to the neck have not fluctuated materially during 
the course of this appeal.  As such, a staged rating is not 
warranted.  

Regarding the issue of whether the Veteran's increased rating 
claim should be referred for extraschedular consideration, the 
evidence does not show such an exceptional disability picture 
that the available schedular evaluation for the service-connected 
residuals of a shell fragment wound to the neck is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected neck disorder with the 
established criteria found in the rating schedule for disease and 
injuries of the neck shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  The 
evidence does not indicate that his residuals of a shell fragment 
wound to the neck have caused marked interference with his 
employment that is not already contemplated in the current rating 
criteria.  Furthermore, the medical record does not show that the 
Veteran's neck disorder has necessitated frequent periods of 
hospitalization during the appeal period or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).







							(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to service connection for residuals of a shell 
fragment wound to the head is granted.

2.  Entitlement to service connection for residuals of a shell 
fragment wound to the back is granted.

3.  Entitlement to a compensable disability rating for service-
connected residuals of a shell fragment wound to the right arm is 
denied.

4.  Entitlement to a disability rating of 20 percent for service-
connected residuals of a shell fragment wound to the neck is 
granted.





____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


